        Case 1:17-cv-01675-AWI-SAB Document 84 Filed 06/19/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER REGARDING PLAINTIFF’S MOTION
13          v.                                           FOR COPY OF HIS MEDICAL RECORD
                                                     )
14                                                   )   ORDER GRANTING PLAINTIFF THIRTY DAYS
     M. HERNANDEZ, et al.,
                                                     )   TO FILE AN OPPOSITION TO DEFENDANTS’
15                  Defendants.                      )   MOTION FOR SUMMARY JUDGMENT
                                                     )
16                                                   )   [ECF No. 77]

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           On June 10, 2020, Plaintiff filed a motion requesting an order for prison officials to provide

20   him with a copy of his medical file. (ECF No. 77.) Pursuant to court order, Defendants filed a

21   response to Plaintiff’s motion on June 18, 2020. (ECF No. 83.)

22          Defendants submit the declaration of B. Hancock, Correctional Counselor II Specialist at Kern

23   Valley State Prison (KVSP), where Plaintiff is currently housed. Defendants submit “that Plaintiff

24   currently has access to his medical records, but he must take certain procedural steps in order to pick

25   up copies of his medical records in-person.” (Resp. at 1.) Defendants further submit that Plaintiff can

26   request copies of his medical records by submitting a CDCR 7385 Form to KVSP Health Information
27   Management (HIM) Office, which Plaintiff has previously done. (Mot. at 3, ECF No. 77.) However,

28   due to the COVID-19 situation, Plaintiff is only allowed to pick up copies of his medical records in

                                                         1
        Case 1:17-cv-01675-AWI-SAB Document 84 Filed 06/19/20 Page 2 of 2



1    order to meet a legal deadline, such as his deadline to file an opposition to Defendants’ motion for

2    summary judgment. Therefore, the Court will reset the deadline for Plaintiff to file an opposition, and

3    Plaintiff is required to inform the HIM Office via a CDCR 7385 Form that he must pick up copies of

4    his medical records in order to meet the current deadline. In addition, Plaintiff must provide the HIM

5    Office with information and documentation demonstrating the upcoming legal deadline, including the

6    case name, case number, date of the legal deadline, along with a copy of the instant order setting the

7    legal deadline. The Court accepts Defendants’ representation at face value that Plaintiff’s request will

8    be accommodated provided he follows the above directive.

9             Accordingly, it is HEREBY ORDERED that Plaintiff is granted thirty (30) days from the date

10   of service of this order to file an opposition to Defendants’ pending motion for summary judgment.

11
12   IT IS SO ORDERED.

13   Dated:     June 19, 2020
14                                                     UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
